                    Case: 3:19-mj-05304-JRK Doc #: 2 Filed: 08/23/19 1 of 1. PageID #: 9

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Northern District of Ohio

                  United States of America                             )
                             v.                                        )     Case No. 3:19mj5304
                        Daniel Schwarz                                 )
                                                                       )
                             Defendant                                 )

                                         ORDER SCHEDULING A DETENTION HEARING


          A detention hearing in this case is scheduled as follows:


Place: United States District Court                                          Courtroom No.: 312
         1716 Spielbusch Avenue
         Toledo, Ohio 43604                                                  Date and Time: 8/29/19 10:00 am


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:          08/23/2019                                                                    s/ James R. Knepp II
                                                                                                Judge’s signature



                                                                               James R. Knepp II, United States Magistrate Judge
                                                                                              Printed name and title
